DETAILED ACTION

Examiner’s Note
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through, except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” (see MPEP 714).
Claims 7 and 10 have been improperly indicated as being “Withdrawn”.  Non-elected claims 11-13 have NOT been indicated as being “Withdrawn”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A, directed to claims 1-10 and 14-21, in the reply filed on 8/15/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not set forth an appropriate search burden in considering non-elected claims 11-13.  This is not found persuasive as set forth in paragraph 4 of the action mailed 6/29/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/15/2022.

Priority
No Oath/Declaration has been filed.  See BIB Data Sheet.

Information Disclosure Statement
The Examiner notes that two (2) IDS’s, consisting of 12 pages, have been filed on 8/29/2019.  As far as the Examiner can tell, these two IDSs are identical to each other so, to avoid duplication, only one will be considered and ALL of the entries on the duplicate IDS will not be considered as annotated via strikethrough on said duplicate IDS.  If the Applicant feels that this in error, the Examiner requests that the Applicant address this issue in any response to the current action.

Items 3 and 4 in the U.S. PATENT APPLICATION PUBLICTIONS section of the IDS consisting of 12 pages filed on 8/29/2019 are duplicates.  Thus, one item of the IDS has not been considered as annotated via strikethroughs.  In the future, if the Applicant wishes to note in an IDS that a publication is “related” to other publications, then those other publications should be included with a “SINGLE” entry.

Item 1 in the U.S. PATENT APPLICATION PUBLICTIONS section of the IDS 1/22/2021 is a duplicate of Item 1 of the same section of the IDS filed on 8/29/2019.  Thus, said Item 1 has not been considered as annotated via strikethrough.  

Specification
The disclosure is objected to because of the following informalities: It is unclear what the series of numbers bridging paragraphs 16-17 of the substitute specification intended.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim should be amended to recite “...fraction of the at least one tackifier resin...”.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities: the claim should be amended to recite “...fraction of the at least one tackifier resin...”.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities: the claim should be amended to recite “...content in the at least one solid acrylonitrile-butadiene...”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: the claim should be amended to recite “...based on the at least one solid acrylonitrile-butadiene...”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: the claim should be amended to recite “...based on the at least one solid acrylonitrile-butadiene...”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: the Examiner requests that the grammar of the claim from “the base polymer consisting of...pressure-sensitive adhesive.” be amended.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: the claim should be amended to recite “...based on the at least one solid acrylonitrile-butadiene...”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: the claim should be amended to recite “...based on the at least one solid acrylonitrile-butadiene...”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the claim should be amended to recite “...based on the at least one solid acrylonitrile-butadiene...”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities: the claim should be amended to recite “...the at least one tackifier [[used ]]comprises...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for recited Items (c)-(e), does not reasonably provide enablement for limitations recited in Items (a)-(b).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with this claim.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not the adhesive within the scope of claim 7 can be made whether claim 7 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claim 7, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 7 reads on a blend having at least three glass transition temperatures (Tg), wherein one Tg is greater than 10 °C while the specification simply reiterates the limitations.
	(b) There is no direction or guidance presented for at least three Tg values, wherein at least of said Tg values is greater than 10 °C.
	(c) There is an absence of working examples concerning an acrylonitrile-butadiene having a Tg greater than 10 °C.  It is noted that the description of Nitrile rubber S1 discloses Tg values greater than -15 °C (a negative value), which is far outside that of greater than 10 °C a positive value).  It is also significant to note that the lone Inventive Example (see page 29 of the substitute specification) only comprises two nitrile rubbers, and neither of the two have a Tg anywhere near 10 °C.
In light of the above factors, it is seen that undue experimentation would be necessary to make the invention of claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 recites the limitation "the surfaces" in line 2.  There is insufficient antecedent basis for this limitation in the claim surfaces have not been previously introduced.

Claim(s) 1 recites the limitation "the longitudinal direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim a longitudinal direction has not been previously introduced.

Claim(s) 1 recites the limitation "the transverse direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim a transverse direction has not been previously introduced.

Claim(s) 2 recites the limitation "the surface of the carrier opposite" in line 2.  There is insufficient antecedent basis for this limitation in the claim a surface of the carrier opposite has not been previously introduced.

Claim(s) 4 recites the limitation "the acrylonitrile content" in line 2.  There is insufficient antecedent basis for this limitation in the claim as an acrylonitrile content has not been previously introduced.

Claim(s) 5 recites the limitation "the acrylonitrile content" in line 4.  There is insufficient antecedent basis for this limitation in the claim as an acrylonitrile content has not been previously introduced.

Regarding claim 6, it is unclear from the claim limitations what the Applicant is, and is not, claiming as the invention given that it is unclear from the recitation of “the base polymer consisting of acrylonitrile-butadiene rubber” whether the claim allows for the inclusion of the further base polymer recited in current claim 5.  See the Restriction Requirement mailed 6/29/2022 mailed at paragraph 4.

Claim(s) 7 recites the limitation "the DSC" in line 4.  There is insufficient antecedent basis for this limitation in the claim as a DSC has not been previously introduced.

Claim(s) 7 recites the limitation "the nitrile rubber or rubbers S1" in line 9.  There is insufficient antecedent basis for this limitation in the claim as multiple S1 rubbers have not been positively recited.

Claim(s) 7 recites the limitation "the nitrile rubber or rubbers S2" in line 11.  There is insufficient antecedent basis for this limitation in the claim as multiple S2 rubbers have not been positively recited.

Claim(s) 7 recites the limitation "the nitrile rubber or rubbers S3" in line 13.  There is insufficient antecedent basis for this limitation in the claim as multiple S3 rubbers have not been positively recited.

Regarding claim 14, it is unclear if the recited layer HS1 is a single outer layer (singular layer as recited) or is also another outer layer (plural layers as later recited).

Regarding claim 21, it is unclear from the claim limitations to what dimension the range is referring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-10 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putz et al. (WO 2017/025492 A1) in view of Krawinkel et al. (US 2015/0337177 A1).  The Examiner notes that citations from the ‘492 reference were taken from US 2018/0230342 A1, which is the English language equivalent of the ‘492 publication.

Regarding claim(s) 1-5, 8, 14 and 16-21, Putz teaches a pressure-sensitive adhesive (PSA) tape (1) (PSA strip) comprising a carrier (3) having two PSA layers (2) (HS1 and HS2, current claims 2-3 and 14) on opposing sides (para 0123-0125; Fig. 2), which said PSA layers comprises at least one solid acrylonitrile-butadiene (ABR) base polymer having an acrylonitrile content of 10-30 wt% (current claim 4), tackifiers in an amount of 30 to 130 phr (current claim 8) (para 0050-052), and at least one liquid ABR having an acrylonitrile content of 10-30 wt% (current claim 5).

Putz is silent to the carrier (3) having a longitudinal and/or transverse elongation at break of at least 250% (current claim 1), or at least 300% (current claim 16); having longitudinal and/or transverse direction resilience of above 50% (current claim 17); having longitudinal and/or transverse direction of a 50% elongation stress of less than 20 N/mm2 (current claim 18); being formed from a single layer of polyurethane (current claim 19-20); and having a thickness of 10-200 m (current claim 21).

However, Krawinkel teaches a PSA film strip, which can be detached via stretching in an adhesion plane, comprising carrier (1) with adhesive layers (2,3) on opposing sides (para 0074-0078; figure 1), which said carrier (1) is a single layer of polyurethane having a thickness of 10-200 m, an elongation of break of at least 100%, a resilience of over 50%, and a stress at 50% elongation of less than 10 N/cm (para 0021-0023; 0061-0062) such as an elongation at break of 450% and a stress at 50% elongation of 3 to 4 N/cm (para 0092).  
Krawinkel discloses that the elongation stress is selected towards easy detachment, while the elongation at break and the resilience values are necessary to provide the carrier with elastomeric properties  (para 0061-0062; 0108-0116).

Therefore, while Krawinkel discloses the elongation stress in units different from that presently claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the carriers of Krawinkel for use with the adhesive compositions of Putz towards a double-sided, detachable PSA film strip demonstrating the detachment force and elastomeric properties presently claimed, and towards the film strip having the presently claimed carrier thickness, based on the detachment properties and overall film strip thickness required of the prior art’s intended application as in the present invention.

Regarding claim 6, while Putz contemplates the inclusion of thermoplastic elastomers, Putz does not require them (para 0056-0057).

Regarding claim 9, Putz teaches that the tackifier resins are, inter alia, terpene-phenolic resin (para 0073).

Regarding claim 10, while Putz does disclose that the two PSA layers on opposing sides of the carrier can be different (para 0127), one skilled in the art would recognize that the two PSA layers could also consist of the same PSA compositions (see, for example, para 0160).

Regarding claim 15, while Putz discloses the coating weight, which is related to the thickness in units of length (e.g., m), of the PSA layers (para 0104), the inventive examples of Putz demonstrate to the skilled artisan that the PSA layer thickness were intended to be identical to that presently claimed (para 0134, 0158, 0160, claim 11).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Putz et al. (WO 2017/025492 A1) in view of Husemann et al. (US 7923510 B2).

Regarding claim(s) 7, Putz teaches the PSA tape (1) comprising the two PSA layers (2) comprising at least one solid ABR base polymer and at least one liquid ABR as in the rejection of at least claim 1 set forth above.

Putz is silent to the PSA layers comprising the presently claimed blend of S1, S2 and S3 nitrile rubbers.

However, Husemann teaches the presently claimed blend (column 2,lines 28-55) towards improved adhesive properties at low and high temperatures (column 3, lines 5-7).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the nitrile rubber blend of Husemann to provide the PSA layers of Putz with improved adhesive properties at low and high temperatures as in the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/28/2022